DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 10) that Brown does not teach the amended limitation “wherein the snapshot includes a token-specific snapshot that is created in response to a request to create the token, the token-specific snapshot being guaranteed to preserve data that is associated with the token, and wherein identifying the snapshot includes at least one of retrieving an identifier of the snapshot from the token or retrieving an identifier of the snapshot from a data structure that maps the token to the snapshot.” Examiner respectfully disagrees.
Brown’s PiT copy operation (i.e., request) establishes a PiT copy relationship, which is described by a copy pair identifier (fig. 2, #202; [0025]) together with a bitmap (i.e., data structure) indicating (i.e., identifying) the location of blocks in the source and target volumes (i.e., token-specific snapshot), comprising (i.e., preserving) the combination of source data to be copied and target data to be overwritten [0004].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US patent application 2015/0378832 [herein “Brown”], and further in view of Arnaudov et al. US patent application 2015/0026132 [herein “Arnaudov”].
Claim 1 recites “A method comprising: receiving, at a source system, a first copy instruction, the first copy instruction being associated with a token that represents one or more data items, the first copy instruction instructing the source system to copy the one or more data items from a first volume to a second volume;”
According to the instant specification [0018], a token is used to identify the data to be copied, which is analogous to a conventional copy operation that identifies data to be copied by one or more addresses. In other words, token is analogous to address.
Brown teaches remote pair FlashCopy, or PiT copy, operation, which ensures that the mirror copy relationship is not interrupted due to the primary storage (i.e., source system) in the mirror relationship becoming the target of a PiT copy relationship [0006]. When a PiT copy relationship (i.e., token) is established (i.e., first copy instruction) from a source volume (i.e., first volume) to a target volume (i.e., second volume) on a local site (i.e., source system), the PiT copy appears instantaneous, and the PiT copy command includes a bitmap identifying the location of blocks (i.e., data items) in the source and target volumes, comprising the combination of source data to be copied and target data to be overwritten [0004].
Claim 1 further recites “detecting whether the source system is currently performing synchronous replication of the first volume and the second volume; when the source system is performing synchronous replication of both the first volume and the second volume: (i) identifying a snapshot that corresponds to the token,”
In Brown, when the source and target volumes are also (i.e., detected) primary volumes in mirror copy relationships (i.e., synchronous replication) to secondary volumes at a remote site (i.e., target system), an equivalent PiT operation is performed on the remote site to PiT copy the secondary volumes in the mirror relationship so that the mirror copy to the secondary volumes can be accomplished instantly with the remote pair PiT copy [0005]. When a PiT copy relationship is established from a source volume to a target volume on a local site, the PiT copy command includes a bitmap identifying the location of blocks to be copied (i.e., snapshot) [0004].
Claim 1 further recites “(ii) retrieving one or more hash digests from the snapshot, each of the one or more hash digests being associated with a different one of the one or more data items, (iii) transmitting, to a target system, a second copy instruction that is associated with the one or more hash digests, the second copy instruction instructing the target system to copy the one or more data items to a replica of the second volume that is stored at the target system, and (iv) copying the one or more data items from the first volume to the second volume; and”.
In Brown, when the source and target volumes are also primary volumes in mirror copy relationships to secondary volumes at a remote site, an equivalent PiT operation (i.e., second copy instruction) is performed on the remote site to PiT copy the remote secondary volumes in the mirror relationship so that the mirror copy (i.e., replica) to the secondary volumes can be accomplished instantly with the remote pair PiT copy [0005]. 
Brown does not disclose claim element “hash digests”; however, Arnaudov uses the set of hash codes (i.e., hash digests) to locate the associated set of data blocks (i.e., data items) in the hash-database (Arnaudov: [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Brown with Arnaudov. One having ordinary skill in the art would have found motivation to utilize Arnaudov’s hash codes as content addresses in Brown, such that copy operations can be communicated without actually transferring snapshots between systems.
Claim 1 further recites “when the source system is not performing synchronous replication of the second volume, copying the one or more data items from the first volume to the second volume,”
Brown uses an indicator to indicate the use of the first type of copy operation, where a PiT copy operation at a local site is mirrored at the remote site as a remote PiT copy operation. When the indicator is not set, a second type of copy operation is used to perform a PiT copy operation at the local site without triggering a remote PiT copy operation [0008].
	Claim 1 further recites “wherein the snapshot includes a token-specific snapshot that is created in response to a request to create the token, the token-specific snapshot being guaranteed to preserve data that is associated with the token, and wherein identifying the snapshot includes at least one of retrieving an identifier of the snapshot from the token or retrieving an identifier of the snapshot from a data structure that maps the token to the snapshot.”
Brown’s PiT copy operation (i.e., request) establishes a PiT copy relationship, which is described by a copy pair identifier (fig. 2, #202; [0025]) together with a bitmap (i.e., data structure) indicating (i.e., identifying) the location of blocks in the source and target volumes (i.e., token-specific snapshot), comprising (i.e., preserving) the combination of source data to be copied and target data to be overwritten [0004].
Claims 9 and 13 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, further comprising, when the source system is performing synchronous replication of the second volume, but not of the first volume, returning an error.”
Brown’s remote pair PiT copy request contains the source and target storages (fig. 3, #104a & #104b) for which a remote PiT copy operation is to be performed. The request will fail (i.e., error) if target storage (fig. 3, #104b) is being replicated to remote target storages (fig. 3, #110a & #110b) [0026].
Claims 10 and 14 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the source system and the target system are part of a content-addressable storage system.”
Brown’s PiT copy operation establishes a PiT copy relationship with a bitmap indicating the location of blocks in the source and target volumes, comprising the combination of source data to be copied and target data to be overwritten (i.e., content-addressable) [0004].
Claim 15 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 1, wherein the first copy instruction includes a token-based copy instruction, and the second copy instruction includes a write via full hash instruction.”
Brown’s PiT copy operation (i.e., token-based copy instruction) establishes a PiT copy relationship (i.e., token) with a bitmap indicating the location of blocks in the source and target volumes, comprising the combination of source data to be copied and target data to be overwritten [0004]. A remote pair PiT copy operation (i.e., write via full hash instruction) is performed inband with the PiT copy operation at a remote site [0006].
Claim 16 is analogous to claim 4, and is similarly rejected.

Claim 7 recites “The method of claim 1, further comprising: receiving the second copy instruction at the target system; and copying each of the one or more data items to the replica of the second volume based on the one or more hash digests that are retrieved from the snapshot.”
Brown teaches claim 1, where when the source and target volumes are also primary volumes in mirror copy relationships to secondary volumes at a remote site (i.e., target system), an equivalent PiT operation (i.e., second copy instruction) is performed on the remote site to PiT copy the remote secondary volumes (i.e., data items) in the mirror relationship so that the mirror copy (i.e., replica) to the secondary volumes can be accomplished instantly with the remote pair PiT copy [0005].
Brown does not disclose claim element “hash digests”; however, Arnaudov uses the set of hash codes (i.e., hash digests) to locate the associated set of data blocks (i.e., data items) in the hash-database (Arnaudov: [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Brown with Arnaudov. One having ordinary skill in the art would have found motivation to utilize Arnaudov’s hash codes as content addresses in Brown, such that copy operations can be communicated without actually transferring snapshots between systems.
	Claim 19 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 7, wherein copying any of the one or more data items includes: attempting to execute a hash-based write of the data item to the replica of the second volume; and copying the data item to the replica of the second volume via a full data transfer if the hash-based write fails.”
Brown’s remote pair PiT copy request contains the source and target storages (fig. 3, #104a & #104b) for which a remote PiT copy operation is to be performed. The request will fail if target storage (fig. 3, #104b) is being replicated (i.e., full data transfer) to remote target storages (fig. 3, #110a & #110b) [0026].
Claim 20 is analogous to claim 8, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Bono et al. US patent 9,305,009 teaches synchronous replication of virtualized storage processors or virtual volumes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163